 

  

019

cLER:<, u.s. merrch coum‘
EASTERN merch oF c .L\FoanA
BY . 1 o

. BEFUT¥ SL'ERK

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,
v.
MARCO ANTONIO MORFIN
ALVAREZ,
Defendant.

 

 

 

No. 1:16-rnj-00122-BAM

ORDER DIRECTING CLERK TO
TRANSFER MONIES FROM REGISTRY
ACCOUNT TO CLERK OF THE COUR'I`
WHERE CHARGES ARE PENDING

On September 16, 2016, the court entered an order as to defendant Marco Antonio Morfrn

Alvarez, releasing the defendant on a $5,000 cash bond (Doc. No. 6 and No. 7). On September

14, 2016 the case Was transferred to the District of Hawaii. Therefore, the Clerk of the Court is

hereby ordered to transfer any bond deposited in the registry of this court plus accrued interest to

the Clerk of the Court where the charges are pending

IT IS SO ORDERED.

Dated: 'z =;2

ama

UNITED sTATES MWFSTRATE JUDGE

 

 

